

116 HRES 746 RH: Expressing the sense of the House of Representatives that the United States should reaffirm its commitment as a member of the World Trade Organization (WTO) and work with other WTO members to achieve reforms at the WTO that improve the speed and predictability of dispute settlement, address longstanding concerns with the WTO’s Appellate Body, increase transparency at the WTO, ensure that WTO members invoke special and differential treatment reserved for developing countries only in fair and appropriate circumstances, and update the WTO rules to address the needs of the United States and other free and open economies in the 21st century.
U.S. House of Representatives
2020-12-02
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IVHouse Calendar No. 99116th CONGRESS2d SessionH. RES. 746[Report No. 116–614]IN THE HOUSE OF REPRESENTATIVESDecember 6, 2019Mr. Kind (for himself, Mr. Schweikert, Mr. Beyer, Mr. Marchant, Ms. DelBene, Mr. Smith of Missouri, Ms. Sewell of Alabama, and Mr. Estes) submitted the following resolution; which was referred to the Committee on Ways and MeansDecember 2, 2020Additional sponsors: Mr. Reed, Mr. Kelly of Pennsylvania, Mrs. Walorski, Mr. Evans, Mr. Hill of Arkansas, Mr. Smith of Nebraska, Mr. Kildee, Mr. Doggett, Mr. LaHood, Mr. Ferguson, Mr. Brown of Maryland, Mr. Case, and Mrs. MillerDecember 2, 2020Reported with amendments; referred to the House Calendar and ordered to be printedStrike out all after the resolving clause and insert the part printed in italicRESOLUTIONExpressing the sense of the House of Representatives that the United States should reaffirm its commitment as a member of the World Trade Organization (WTO) and work with other WTO members to achieve reforms at the WTO that improve the speed and predictability of dispute settlement, address longstanding concerns with the WTO’s Appellate Body, increase transparency at the WTO, ensure that WTO members invoke special and differential treatment reserved for developing countries only in fair and appropriate circumstances, and update the WTO rules to address the needs of the United States and other free and open economies in the 21st century.Whereas the United States is an original member of the World Trade Organization (WTO) and a key architect of the institution;Whereas the WTO is a critical forum for strengthening the multilateral rules-based trading system and a bedrock of United States trade policy;Whereas the United States has provided the leadership and political will to advance the goal of the WTO to raise standards of living, expand the production of and trade in goods and services, create and enforce rules that reduce obstacles to international trade that help ensure a level playing field;Whereas sustained United States leadership in the WTO provides best paths to achieve necessary WTO reforms, create new trade rules that enhance opportunities for all, and address the needs and challenges of the United States and all other free and open economies in the 21st century;Whereas the WTO is the preferred forum in which member economies resolve disputes that arise among them;Whereas the United States has consistently supported having a functional, efficient dispute settlement mechanism at the WTO that strictly follows the Dispute Settlement Understanding as agreed by all WTO members and remains accountable to WTO members;Whereas the United States, for decades, has sought to strengthen the WTO dispute settlement system by advocating for necessary, thoughtful and prudent reforms;Whereas the United States has expressed longstanding concerns that the WTO Appellate Body, through its findings and procedural liberties, is improperly adding to or diminishing the rights or obligations of WTO members;Whereas the United States has consistently urged the WTO to improve transparency by requiring that all dispute settlement hearings at the WTO be open to the public, and all submissions by the parties be publicly available;Whereas, while several WTO members have joined the United States in agreeing to open hearings to the public and in making public submissions, most WTO Members continue to insist on closed hearings and confidential submissions;Whereas transparent WTO dispute settlement enhances WTO members’ understanding of the dispute settlement system, particularly for those who do not participate often in the system;Whereas open dispute settlement promotes the accountability, professionalism, and impartiality of WTO adjudicators, to the benefit of the dispute settlement system as a whole;Whereas many WTO members have failed to meet basic notification obligations making it difficult and, in some cases, impossible to monitor or determine their compliance with WTO obligations, including subsidies disciplines;Whereas the United States has encouraged, by proposing various incentives and administrative measures, better compliance with notification obligations;Whereas the WTO allows members to self-identify as developing countries in order to receive special and differential treatment;Whereas some self-declared developing countries that are now advanced continue to demand the same special and differential treatment intended for much smaller, less developed members, creating asymmetries that hinder the WTO from achieving meaningful outcomes in current and future negotiations;Whereas for over a decade, most WTO members have refused to engage in serious efforts to address longstanding United States calls for reform of dispute settlement and other important aspects of the WTO system; andWhereas WTO members are engaged in negotiations to reform the WTO and create new rules, including with respect to fisheries subsidies and e-commerce: Now, therefore, be itThat it is the sense of the House of Representatives that—(1)the United States should continue to lead reform efforts to ensure that the World Trade Organization (WTO) functions as agreed by the membership and is updated appropriately for the 21st century; and(2)the United States should continue to urge other WTO members to work with the United States to achieve needed reforms so that the WTO and its members can address unjustified barriers to trade and promote economic norms that improve the standard of living across the world; and(3)the United States Trade Representative should continue to lead and work with other countries to pursue reforms at the WTO that—(A)address concerns with the WTO’s Appellate Body;(B)improve the efficiency and transparency of dispute settlement proceedings;(C)remediate the failure to satisfy notification obligations of the various WTO agreements and develop accountability mechanisms to address this issue proactively;(D)discipline the use of special and differential treatment for self-declared developing countries; and(E)create new rules and structures that can serve the United States interests while promoting peace, prosperity and open markets and societies.December 2, 2020Reported with amendments; referred to the House Calendar and ordered to be printed